DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11, the applied prior arts fail to disclose the claimed corrosion inhibitor as listed in the claims 1 and 11, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2,4,7,11,13,16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikma et al (US 2016/0108286) in view of JP 2003-176479 (machine English translation, herein after JP-479), both of the references are submitted with the IDS filed on 4/8/2020) and further in view of Cavanaugh et al (US 2016/0107289; provided in the IDS dated 4/8/2020).

Sikama et al disclose a chemical mechanical polishing (CMP) process for a substrate including cobalt layer using a polishing composition comprising an abrasive, a corrosion inhibitor, an oxidizing agent [0005],[0014]; wherein the substrate typically comprise or consist of cobalt, a low-k insulating (dielectric) material, or the ethylene oxide/propylene oxide block copolymer functions as a suppressant of dielectric removal.  In particular, it is believed that the ethylene oxide/propylene oxide block copolymer functions as a suppressant of black diamond (BD) removal [0051], wherein the ethylene oxide/propylene oxide block copolymer reads on the claimed ILD suppressor of the instant claim 1 and encompasses the claimed general formula of the instant claim 11.

 	Sikama et al disclose that the composition further comprises amino acids, such as glycine (listed in Table 1); [0070],[0081]; and aforesaid reads on the claimed complexor.
 Sikama et al also disclose that the ethylene oxide/propylene oxide block copolymer can be present in the polishing composition at any suitable concentration.  For example, the ethylene oxide/propylene oxide block copolymer can be present in the polishing composition at a concentration of about 0.001 wt. % or more, e.g., about 0.005 wt. % or more, about 0.0075 wt. % or more [0053].
Sikama et al may not disclose the claimed percent (%) contents of propylene oxide (PO) and the ethylene oxide (EO) and the weight ratio.
However, JP-479 discloses a CMP composition comprises a polyoxyalkylene ether (X) represented by the formula (1) Z-[{(CH2 CH2O)a-(AO)b}R]p (1) [wherein, R is a 1-18C alkyl group or a 2-18C alkenyl group or a 2-18C alkapolyenyl group, a 2-24C acyl group or hydrogen atom; Z is a residue after removing active hydrogen atoms from A is a 3-4C alkylene group; (a) and (b) are each an integer of 1-100; (CH2CH2O) and (AO) may be each a random bond or a block bond; the weight ratio of the CH2CH2O groups to the AO groups is (30/70) to (70/30); and (p) is an integer of 1-6], an aliphatic carboxamide (Y), a polishing material and water (pages 2-3,[0005],[0010],[0016]) and aforesaid teaching fail to overlaps/encompasses the claimed weight percent and the ratio of EO/PO. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight ration of EO/PO for predictable results. 
Furthermore, with respect to claimed ranges, it has been held that absent evidence of disclosure of criticality, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233,234 (CCPA 1955).
Sikama et al also fail to disclose the claimed molecular weight of the ethylene oxide/propylene oxide block copolymer (as the claimed ILD suppressor or non-ionic surfactant).
However, JP-479 discloses the average molecular weight of the polyoxyalkylene ether (X) (as a dielectric suppressor) is preferably 1,000-10,000 [0015], which overlaps the claimed range and overlapping ranges are prima facie obvious, MPEP 2144.05.
It is noted that JP-479 fails to teach applicants “entire” claimed range of 5000-12000. However, JP-479 teaches a range of 1000-10000 [0015], which overlaps applicants’ claimed range. As a result, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any value which overlaps 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ JP-479’s teaching of introducing the dielectric suppressor into Sikama et al’s teaching for reducing scratches form the polished object as taught by JP-479.	

Modified Sikama et al disclose above the composition comprises corrosion inhibitor including azole such as benzotriazole (BTA) [0079], but fail to disclose the claimed specific corrosion inhibitor listed in the claims 1 and 11.
However, in the same field of endeavor, Cavanaugh et al disclose a polishing
composition comprising: abrasive (b) a rate accelerator, (c) a corrosion inhibitor, (d)
an oxidizing agent, and (e) an aqueous carrier [0007]-[0008];[0015] and [0019], wherein the corrosion inhibitor comprising carboxylate compound, such compounds can exist in the form of a salt (e.g., a metal salt, an ammonium salt, or the like), an acid, or as a mixture of an acid and a salt thereof, such as, any suitable carboxylic 
acid can be utilized, including, for example, a C.sub.8-C.sub.18 carboxylic 
acid (e.g., C.sub.8-C.sub.18 aliphatic carboxylic acid, such as 
C.sub.8-C.sub.16, C.sub.10-C.sub.14, C.sub.10-C.sub.12, C.sub.12-C.sub.16, 
C.sub.12-C.sub.18 aliphatic carboxylic acids, etc.), including, for example, 
decanoic acid, dodecanoic acid, myristic acid, palmitic acid, any salt thereof [0042], by giving a broadest reasonable interpretation, aforesaid myristic acid, palmitic acid, any salt thereof, easily reads on the claimed “potassium myristate” and “potassium palmitate”.
Cavanaugh et al also disclose that the corrosion inhibitor can be or include other anionic surfactants, such as one or more of a phosphate ester, an isethionate, a sulfosuccinate, a sulfocinnimate, a sulfate, etc.; and any suitable phosphate ester can be utilized to inhibit cobalt corrosion, including, for example, a C.sub.8-C.sub.18 aliphatic phosphate 
ester, such as C.sub.8-C.sub.16, C.sub.10-C.sub.14, C.sub.10-C.sub.12, 
C.sub.12-C.sub.16, C.sub.12-C.sub.18 aliphatic phosphate ester, e.g., a 
C.sub.18 alkenyl phosphate ester such as oleyl phosphate ester, 
oleth-3-phosphate ester, oleth-10-phosphate ester, or any combination thereof [0041] and at least aforesaid “oleth-10-phosphate ester” reads on the genus “oleth-10 carboxylic acid”.
Cavanaugh et al disclose that the corrosion inhibitor are used in order to improve
polishing rate and suppress the corrosion of the metal surface [0014],[0017].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to employ Cavanaugh et al’s teaching of
using the anticorrosion agent into modified Sikama et al’s teaching for improving polishing rate and suppress the corrosion of metals as taught by Cavanaugh et al.
Additionally, it would have been a simple substitution of known materials for predictable results.

With regards to claim 11, JP-479 discloses the average molecular weight of the polyoxyalkylene ether (X) (as a dielectric suppressor) is preferably 1,000-10,000 [0015], 
With regards to claim 4, Sikama et at disclose above that the content of the concentration of about 0.001 wt. % or more, e.g., about 0.005 wt. % or more, about 0.0075 wt. % or more [0053], which overlaps the claimed range and overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claim 13, Sikama et al disclose that pH of the polishing composition is preferable, about 8 to about 11 [0055].
With regards to claim 14, Sikama et al disclose that the composition further contain an azole compound [0008];[0079].
With regards to claim 7, in the absence of showing any criticality of such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize for predictable results.
However, the claimed composition differs from the composition taught by Sikama et al in view of JP-479 only in concentrations, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claim 25, the above teaching disclose the composition and it would be capable of performing the intended use of the claimed composition because the modified teaching above have all the components of the claimed CMP composition and expected to have the similar effect or function.

Claims 1-2,4,7 and 11-13, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2014/0243250) in view of Hains et al (US 10,344,186) and further in view of Cavanaugh et al (US 2016/0107289).
With regards to claims 1-2,4,11-12 and 16, Miller et al disclose a polishing composition for removal of cobalt (Co) (abstract,[0006]), which composition comprises an abrasive [0038]; oxidizing agent, a corrosion inhibitor, and a surfactant [0042]; Miller et al also disclose that the composition further comprises ammonia, bicarbonate, citric acid or salts thereof, glycine, arginine, or cysteine as a Co removal rate enhancer [0028] and such teaching reads on the claimed complexor.
Miller et al disclose that the surfactant is preferably present in an amount by mass of the polishing composition of equal to or greater than 0.01%, and more preferably present in an amount of equal to or greater than 0.02%, wherein the surfactant is configured of the compound represented by the following Formula (II).  
R.sup.1--O--[CH.sub.2CH(CH.sub.3)O].sub.m--[CH.sub.2CH.sub.2O].sub.n--H (II), wherein R.sup.1 is C.sub.1-C.sub.10 alkyl, m and n are chosen such that in the compound of formula II, oxyethylene and oxypropylene groups are present in a 1:1 amount by weight to about 3:1 amount by weight.  In one embodiment, the surfactant comprises polyethylene glycol alkyl ether and/or polypropylene glycol alkyl ether. [00046] and aforesaid teaching overlaps the claimed content and weight ratio of the EO and PO as to the instant claim 1 and 11. In the above disclosure, the surfactant resemble as the claimed “ILD suppressor” and the content overlaps the claimed range of greater than 0.07 wt% of the instant claim 4.

However, in the same field of endeavor, Hains et al disclose a CMP composition having a surfactant, wherein the surfactant comprising an amine-containing anchor group and ethylene oxide-propylene oxide stabilizing group, wherein the surfactant has an average molecular weight of from about 1000 Daltons to about 5000 Daltons (col.5, lines 22-28); and the surfactant further comprises an ethylene oxide-propylene oxide stabilizing group of the formula: ----C.sub.2H.sub.4(OCH.sub.2CH.sub.2).sub.x(OCH(CH.sub.3)CH.sub.2).sub.yOH wherein x and y are independently selected integers of from about 2 to about 25, wherein the stabilizing group has a ratio of ethylene oxide units to propylene oxide units of about 1:1 to about 1:3 (col.6, lines 12-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Hains et al’s teaching of using the surfactant into Miller et al’s teaching for providing useful removal rates while providing improved planarization effect as taught by Hains et al (col.2, lines 26-31).

Modified Miller et al disclose above the composition comprises corrosion inhibitor including azole such as benzotriazole (BTA) [0045], but fail to disclose the claimed specific corrosion inhibitor listed in the claims 1 and 11.
However, in the same field of endeavor, Cavanaugh et al disclose a polishing composition comprising: abrasive (b) a rate accelerator, (c) a corrosion inhibitor, (d)
carboxylic 
acid can be utilized, including, for example, a C.sub.8-C.sub.18 carboxylic 
acid (e.g., C.sub.8-C.sub.18 aliphatic carboxylic acid, such as 
C.sub.8-C.sub.16, C.sub.10-C.sub.14, C.sub.10-C.sub.12, C.sub.12-C.sub.16, 
C.sub.12-C.sub.18 aliphatic carboxylic acids, etc.), including, for example, 
decanoic acid, dodecanoic acid, myristic acid, palmitic acid, any salt thereof [0042], by giving a broadest reasonable interpretation, aforesaid myristic acid, palmitic acid, any salt thereof, easily reads on the claimed “potassium myristate” and “potassium palmitate”.
Cavanaugh et al also disclose that the corrosion inhibitor can be or include other anionic surfactants, such as one or more of a phosphate ester, an isethionate, a sulfosuccinate, a sulfocinnimate, a sulfate, etc.; and any suitable phosphate ester can be utilized to inhibit cobalt corrosion, including, for example, a C.sub.8-C.sub.18 aliphatic phosphate 
ester, such as C.sub.8-C.sub.16, C.sub.10-C.sub.14, C.sub.10-C.sub.12, 
C.sub.12-C.sub.16, C.sub.12-C.sub.18 aliphatic phosphate ester, e.g., a 
C.sub.18 alkenyl phosphate ester such as oleyl phosphate ester, 
oleth-3-phosphate ester, oleth-10-phosphate ester, or any combination thereof [0041] and at least aforesaid “oleth-10-phosphate ester” reads on the genus “oleth-10 carboxylic acid”.
Cavanaugh et al disclose that the corrosion inhibitor are used in order to improve

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to employ Cavanaugh et al’s teaching of
using the anticorrosion agent into modified Miller et al’s teaching for improving polishing rate and suppress the corrosion of metals as taught by Cavanaugh et al.
Additionally, it would have been a simple substitution of known materials for predictable results.

With regards to claim 13, Miller et al disclose that the pH of the polishing composition is preferably greater than 9, more preferably equal to or greater than 9.5, and still more preferably equal to or greater than 10.0.  In addition, pH of the polishing composition is preferably equal to or less than 14, and more preferably equal to or less than 12 [0047]; aforesaid overlaps the claimed pH range and overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claim 25, the above teaching disclose the composition and it would be capable of performing the intended use of the claimed composition because the modified teaching above have all the components of the claimed CMP composition and expected to have the similar effect or function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713